Notice of Allowability
I. Introduction
A)	Patent Undergoing Reissue
This notice of allowance addresses reissue of U.S. Patent No. 9,025,520 (“the ‘520 Patent), issue on May 05, 2015, and titled, “APPARATUS SUPPORTING AN MBMS SERVICE.” 
The 520 Patent is based upon U.S. Application No. 13/265,917 ("the ‘917 Application or Base Application”), filed October 24, 2011.

B)	Relevant Background
1.	Non Final Office Action: On May 04, 2021 the Office issued a non final office action (“May 2021 Non Final Action”).  Claims 1-4, 6-8, and 10-21 were pending. Claims 1-4, 6-8 and 10-21 were rejected under 35 U.S.C. §103. Additionally, claims 1-4 and 6-8 were rejected under 35 U.S.C. §251 for recapture.  Claims 1, 6, 10, 14, and 18 were the independent claims.  
2.	Applicant Response: On November 04, 2021 the Office received an Applicant response (“Nov 2021 Response”). Applicant submitted pending claims 1-4, 6-8 and 10-21 and new claims 27-29.  Claims 1, 6, 10, 14, and 18 are the independent claims. 
II. Status of Claims 
Claims 1-4, 6-8, 10-21, and 27-29 are pending. Claims 5, 9, and 22-26 were cancelled during prosecution of this reissue application.  Claims 1-4, 6-8, 10-21, and 27-29 are allowed.
III. Acknowledgements
A)	Patent Term: Based upon and updated review of the file record the Examiner finds that the Patent term has not expired. 
B)	Litigation and Concurrent Proceedings: Base on a review of statements as set forth in the Sept 2019 Applicant Remarks and an Examiner updated review of the file record itself, the Examiner finds that the 520 Patent is not involved in litigation or any concurrent proceedings. 

IV. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art.
BRI -	Broadest Reasonable Interpretation.
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” See MPEP §1412.02.

V. Claim Interpretation
	This section has been modified based upon Applicants response. 
A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After a careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions (either express or implied) in the original specification with the required clarity, 

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Microprocessor:  A central processing unit (CPU) on a single chip. Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
2.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.
3.	Processor:  "1: one that processes 2. a: (1) a computer (2) The part of a computer system that operates on data – called also a central processing unit b : a computer program (as a compiler) that puts another program into a form acceptable to the computer " Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994. 

C)	§ 112 ¶ 6
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
I)	Claims Not Invoking: The Examiner finds that claims 1-4, 6-8, 18-21, and 29 do not have any phrases that invoke § 112 ¶ 6. For support of this position the Examine 
Claims 1-4 and 6-8 are process claims that recite neither "step for" nor "means for," or a generic placeholder for "step for" nor "means for." Therefore claims 1-4 and 6-8  fail Prong (A) as set forth in MPEP §2181 I. Because claims 1-4 and 6-8  fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 1-4 and 6-8 do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).
Claims 18-21, and 29 are product claims that recite neither "step for" nor "means for." Claims 18-21 and 24-21 do recite phrases having the form of “microprocessor . . . configured to . . .” In some instances phrases with the form “microprocessor . . . configured to . . .” can be viewed as a generic placeholder for "step for" nor "means for," followed by a function when the phrase does not manifest an actual algorithm performed by the microprocessor and therefore sufficient structure to realize the claimed function.  
However in the instant situation the Examiner has reviewed claims 18-21, and 29  and finds each of the claims including the phrases of the form “microprocessor . . . configured to . . .” also includes the algorithm manifested into the claim and thus a sufficient algorithm that the microprocessor is configured to perform. Accordingly, claims 18-21, and 29 included sufficient structure to perform the claim function. Therefore claims 18-21, and 29  fail Prong (C) as set forth in MPEP §2181 I. 
Because claims 18-21, and 29  fail Prong (C) as set forth in MPEP §2181 I., the Examiner concludes that claims 18-21, and 29  do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).
(II)	The Examiner finds that Applicants argument, addressed below in the section entitled “Response to Remarks,” stress that the feature of  “MCCH and the MTCH are transmitted within a same sub-frame,” (Argued Feature) is the novel feature of claims 10 and 14. After review of the claims 10 and 14 the Examiner finds that claims 10 and 14 are directed to the “receiving terminal.” Accordingly, the Argued Feature residing in claims 10 and 14 implies a function or desired result rather than an algorithm.  Based upon that interpretation, the Examiner finds that independent claims 10 and 14 have phrases that invoke 35 U.S.C. § 112 ¶ 6., as follows. 
The following phrases, from independent claims 10 and 14 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 

“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” 

-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1 (FP#1):  “a microprocessor; and a memory, wherein the microprocessor, when executing program instructions stored in the memory, is configured to: cause the terminal to receive, from a base station, a first message, the first message comprising information associated with multicast resource allocation for multicast control information transmitted on a Multimedia Broadcast Multicast Service (MBMS) Control Channel (MCCH) and modulation and coding information applied to the MCCH: cause the terminal to receive the multicast control information, from the base station, based on the information associated with the multicast resource allocation and the modulation and coding information; and cause the terminal to receive multicast data on an MBMS Traffic Channel (MTCH) from the base station based on the multicast control information, wherein the multicast control information comprises control information for the multicast data, and wherein the MCCH and the MTCH are transmitted within a same sub-frame,” as recited in claim 10 lines 2-17.  

Functional Phrase #2 (FP#2):  “a microprocessor; and a memory, wherein the microprocessor, when executing program instructions stored in the memory, is configured to: cause the terminal to receive, from a base station, a first message, the first message comprising information associated with multicast resource allocation for multicast control information transmitted on a Multimedia Broadcast Multicast Service (MBMS) Control Channel (MCCH) and modulation and coding information applied to the MCCH: cause the terminal to receive the multicast control information, from the base station, based on the information associated with the multicast resource allocation and the modulation and coding information; and cause the terminal to receive multicast data on an MBMS Traffic Channel (MTCH) from the base station based on the multicast control information, wherein the multicast control information comprises control information for the multicast data, and wherein the MCCH and the MTCH are transmitted within a same sub-frame,” as recited in claim 14 lines 2-17.
To support the Examiner’s conclusion, the Examiner notes the following 3-Prong analysis: 
a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrases #1 and #2 do not use the phrase “means for.” Therefore the issue arising under Invocation Prong (A) then becomes whether or not in Functional Phrases #1 and #2 including the claimed “microprocessor configured to [perform the claimed functions],” is a generic placeholder for “means.”
First, within the claimed “the microprocessor configure to” phrases (and construing the claim according to the required precepts of English grammar), ‘microprocessor’ is a noun.   Moreover and based upon a review of the entire Functional Phrases #1 and #2, the only structural nouns2 in the entire Functional Phrases is ‘microprocessor.’  In other words, although there may be other nouns within the phrases (e.g. “information” and “terminal” as in FP#1 or FP#2), these other nouns within Functional Phrases #1 and #2 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘microprocessor’
Second, the Examiner has reviewed the specification, and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the term “microprocessor” (alone) denotes sufficient structure to perform the claimed function. For example the best the Examiner can find is that the 520 Patent specification is C7:L16-67, C12:L50-67, C13:L1-56, and C14:L3-48 describing a terminal 600 or 800 with a controller. The specification gives a particular configuration of a controller to perform the claimed functions.  However the Examiner has reviewed these sections and the remainder of the 520 Patent specification concludes that there is insufficient evidence that the specification discloses a microprocessor as a known structure to perform the claimed functions. Accordingly based upon reviewing the background section of the specification, and the sections and figures noted above, the best the Examiner can conclude is that the term “microprocessor,” as claimed, is referring to a standard processor of a terminal in a mobile communication system. However the Examiner finds that a PHOSITA understands that a standard microprocessor acting as a controller or processor controlled device (by itself), cannot perform the entire claim function. Other structural elements are needed.  
Third, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term “microprocessor” has achieved recognition as a noun denoting structure having the claimed function.  Based upon a review of these dictionaries, the Examiner is unable to locate sufficient evidence that “microprocessor” has achieved recognition as a noun denoting structure for performing the claimed function. See Examiner Sources for BRI above citing the general and technology specific dictionaries. As noted above, the subject matter specific and general dictionaries, identify known processors as referring devices that at most control a basic task of receiving input and producing a general result.  However, the Examiner finds that A PHOSITA understands that general microprocessor (alone) cannot perform the entire claim function. Other structural elements are needed..   
Finally, the Examiner has reviewed the prior art of record for evidence that terms “microprocessor” has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art of record, the Examiner is unable to locate sufficient evidence to establish that term “microprocessor” has an art-recognized structure to perform the claimed function. For example, Balasubramanian et al. U.S. 2005/0025077 of record in the file, at Figure 2, Par [0025] disclose that the processor is a standard microprocessor, microcontroller, or DSP. However, as noted above in the section titled “sources for broadest reasonable interpretation,” the standard a standard microprocessor, has at most the function of receiving input and producing results to control another device via some general specialized operations.  The Examiner finds that a PHOSITA understands that standard processor formed from a standard microprocessor (alone) cannot perform the entire claim function. Other structural elements are needed.  
Accordingly the Examiner concludes that the terms “microprocessor” as set forth in Functional Phrase #1 and #2 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “microprocessor” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1 and Functional Phrase #2 meets invocation Prong (A).
b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claims, the Examiner finds that the functions associated with Functional Phrase #1 and #2 are as follow:  
Function of Functional Phrase #1:  “cause the terminal to receive, from a base station, a first message, the first message comprising information associated with multicast resource allocation for multicast control information transmitted on a Multimedia Broadcast Multicast Service (MBMS) Control Channel (MCCH) and modulation and coding information applied to the MCCH: cause the terminal to receive the multicast control information, from the base station, based on the information associated with the multicast resource allocation and the modulation and coding information; and cause the terminal to receive multicast data on an MBMS Traffic Channel (MTCH) from the base station based on the multicast control information, wherein the multicast control information comprises control information for the multicast data, and wherein the MCCH and the MTCH are transmitted within a same sub-frame,” 

Function of Functional Phrase #2:  “cause the terminal to receive, from a base station, a first message, the first message comprising information associated with multicast resource allocation for multicast control information transmitted on a Multimedia Broadcast Multicast Service (MBMS) Control Channel (MCCH) and modulation and coding information applied to the MCCH: cause the terminal to receive the multicast control information, from the base station, based on the information associated with the multicast resource allocation and the modulation and coding information; and cause the terminal to receive multicast data on an MBMS Traffic Channel (MTCH) from the base station based on the multicast control information, wherein the multicast control information comprises control information for the multicast data, and wherein the MCCH and the MTCH are transmitted within a same sub-frame.” 
Because Functional Phrases #1 and #2 includes the functions expressly noted above, the Examiner concludes that Functional Phrases #1 and #2 meet invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within Functional Phrases #1 and #2 will have its ordinary and accustomed meaning.

c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrases #1 and #2, the Examiner finds that Functional Phrases #1 and  #2 do not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrases #1 and #2.  In fact, the Examiner finds that Functional Phrases #1 and #7 recite very little structure (if any) for performing the claimed function.
Because Functional Phrases #1 and #2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrases #1 and #2 meet invocation Prong (C).
Because Functional Phrases #1 and #2 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrases #1 and #2 invoke § 112 ¶ 6. 
d)	Corresponding Structure 
For Functional Phrase #1, #2 Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #1 and #2 is a processor programmed with algorithm generally disclosed in the 520 Patent at C14:L3-45. The processor is thereby a specialized programmed processor operating according to the instructions. The instructions including more specific underlying steps or pre-steps including inter alia: 
(1) receive, from a base station, a first message, the first message comprising information associated with multicast resource allocation for multicast control information transmitted on a Multimedia Broadcast Multicast Service (MBMS) Control Channel (MCCH) and modulation and coding information applied to the MCCH: (See 520 Patent C5:L9-35, C8:L37-39, C14:L8-25); 
(2) receive the multicast control information, from the base station, based on the information associated with the multicast resource allocation and the modulation and coding information; (See 520 Patent C5:L9-35, C8:L37-39, C14:L8-25); 
(3) receive the multicast control channel (MCCH) and the multicast traffic channel (MTCH) in the same subframe from the base station based on the multicast control information, wherein the multicast control information comprises control information for the multicast data (See 520 Patent C14:L26-28, C14:L43-47, Figure 4, Figure 5, and C5:L9-35, C8:L37-39, C14:L8-25 discussing and showing that the MCCH and MTCH are transmitted in the same subframe Figure 4 and Figure 5, the mobile must determine based upon the control information the subframe and receives both the MCCH and MTCH in the same subframe); 
 (III)	Regarding dependent claims 11-13, 15-17, 27, and 28 “Modified Functional Phrase #1 and #2.” 
a)	Prong a), b) and c) Corresponding Structure.  
The Examiner concludes that these phrases modify Functional Phrase #1 and #2 without significant changes in the function or adding structure that removes Modified Functional Phrase #1 and #2 from governance of §112 ¶ 6.  Accordingly the Examiner finds that the Modified Functional Phrase #1 and #2 formed by the dependent claims satisfies prong (A) (B) and (C) the same as that recited for Functional Phrase #1 and #2 above. 
d) 	Corresponding Structure for Modified Functional Phrase #1 and #2.  
The Examiner finds that the corresponding structure for Modified Functional Phrase #1 and #2 would be the same as Functional Phrase #1 above. 

D)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP 2181 II B. Rev. 08.2017, January 2018.

E)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above that Applicant is not his own lexicographer and for functional phrases that invoke §112 ¶ 6 those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke §112 ¶ 6, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §§ 2111, 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01 I.  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01 II.

VI. Rejections -35 U.S.C. §251 Recapture
(Withdrawn)  
The rejection of claims 1-4 and 6-8 under 35 U.S.C. 251 for improperly attempting to recapture surrendered subject matter is withdrawn.  
Applicant amended independent claims 1 and 6 to include the surrender generating limitation of “transmitting a Media Access Control (MAC) header comprising identification information of the MCCH or identification information of an MBMS Traffic Channel (MTCH).”  
Accordingly, claims 1-4 and 6-8 while broader than the patented claims are not broadened by removal of matter surrendered during prosecution of the Original Application.  Because claims 1-4 and 6-8 are not broadened by removal of surrendered subject matter the rejection under 35 U.S.C. 251 for improperly attempting to recapture surrendered subject matter is withdrawn.

VII. Response to Arguments
A)	 Argument Re: “35 U.S.C. §251 ‘Recapture’”
	(1)	Applicant Argument: On Pages 12-13 of the Nov 2021 Response the Applicant essentially argues that the recapture rejection of claims 1-4 and 6-8 should be withdrawn. For support Applicant states that independent claims 1 and 6 have been amended to include the subject matter identified in the last office action as causing recapture.  Accordingly, the recapture rejections have been overcome.  
	(2)	Examiner Response: The Examiner has reviewed claims 1 and 6 and agrees.  Accordingly as noted below the recapture rejection is withdrawn. 

B)	Argument Re: “35 U.S.C. §103”
	(1)	Applicant Argument: On pages 13-16 of the Nov 2021 Response the Applicant argues:
As amended, independent claim 1 recites, inter alia, that the MCCH and the MTCH are transmitted within a same sub-frame. Applicant respectfully submits that Lee in combination with Montojo fails to teach or suggest these features.

-  Nov 2021 Response, p. 14 

Other independent claims 6, 10, 14 and 18 recite similar features, and are patentable over Lee in view of Montojo at least for similar reasons set forth above with regard to claim 1.

-  Nov 2021 Response, p. 16.
(2)	Examiner Response: The Examiner agrees. Accordingly the claims are allowed for the reasons stated below. 


VII. Reasons for Allowance
Claims 1-4, 6-8, 10-21, and 27-29 are allowed. 
A)	The following is a statement of reasons for the indication of allowable subject matter:  
1.	Regarding independent claims 1 and 18.  The prior art of record
fails to teach a process of providing by a Base Station and associated communication apparatus that transmits, to the terminal, a first message comprising location information of radio resource used to transmit an MBMS Control Channel (MCCH), modulation and coding information applied to the MCCH, transmits a Media Access Control (MAC) header comprising identification information of the MCCH or identification information of an MBMS Traffic Channel (MTCH);  transmits the MCCH to the terminal using the location information and the modulation and coding information, wherein the MCCH comprises control information associated with the MTCH
and the MCCH and the MTCH are transmitted within a same sub-frame.
2.	Regarding independent claim 6.  The prior art of record fails to teach a method of receiving, by a terminal, a Multimedia Broadcast Multicast Service (MBMS), the method including  receiving, from a base station, a first message including location information radio resource used to transmit an MBMS Control Channel (MCCH), and modulation and coding information applied to the MCCH, receiving, from the base station, a Media Access Control (MAC) header comprising identification information of the MCCH or identification information of an MBMS Traffic Channel (MTCH); and receiving the MCCH, from the base station, based on the location information and the modulation and coding information, wherein the MCCH comprises control information associated with the MTCH and the MCCH and the MTCH are transmitted within a same sub-frame.
3.	Regarding claims 10 and 14. The prior art of record fails to teach the corresponding structures for Functional Phrases #1 and #2 outlined above, requiring all the algorithm steps including receiving the MCCH and MTCH in the same subframe.  

B)	Lee et al. (2010/0048124) and Montojo et al. (US 2009/0143072) are exemplary references applied against the claims in the May 2021 Non Final Action. 
Lee disclosed transmitting by a base station, a Multimedia Broadcast Multicast Service (MBMS) to a terminal a first message, the first message comprising location information of radio resource used to transmit an MBMS Control Channel (MCCH) and modulation and coding information applied to the MCCH, where the MCCH comprises control information associated with an MBMS Traffic Channel (MTCH).  
See for example figure 5 reprinted below, where Lee shows MBMS notification indication information and MBMS notification message sent in a subframe and discusses in Par [0009] [0042] that the MBMS notification indication information and MBMS notification message identify the location of the MCCH and the modulation and coding used to send the MCCH. 

    PNG
    media_image1.png
    170
    400
    media_image1.png
    Greyscale

-  Lee, Figure 5
 Lee further disclosed that the MCCH was then transmitted to the terminal on the channel indicated in the MBMS notification indication information and MBMS notification message.  Lee also showed in Figure 5 above, that a data region of the subframe followed the control information. 
However Lee was silent as to where the MCCH and MTCH were transmitted. For example, Lee never mentions what subframes transmit the MCCH and MTCH. 
The Examiner applied Montojo Figure 3 reprinted below showing that the MCCH and MTCH were mapped to a downlink shared channel DL-SCH and PDSCH.  Accordingly it appeared that Montojo disclosed transmitting the MCCH and MTCH to the terminal in the same sub-channel where the terminal receives that sub-channel including the MCCH and MTCH.   

	      
    PNG
    media_image2.png
    286
    421
    media_image2.png
    Greyscale

		-  Montojo, Figure 3. 
However, as noted in the Applicants Nov 2021 Remarks, pp. 15-16, while Montojo does disclose mapping the MCCH and the MTCH to the DL-SCH and PDSCH, those DL-SCH and PDSCH can map the MCCH and the MTCH to different sub-channels on the DL-SCH.  
The Examiner has reviewed Montojo and finds insufficient evidence that Montojo mentions exactly what sub-channels the MCCH and MTCH are transmitted.
Accordingly the Examiner finds that the prior art of record, i.e. Lee and Montojo fail to teach transmitting the MCCH and MTCH in the same subframe as required by claims 1, 6, and 18 or receiving the MCCH and MTCH in the same subframe as required by the corresponding structure of Functional Phrases #1 and #2 above.   

VIII. Conclusion
	Claims 1-4, 6-8, 10-21, and 27-29 are allowed. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

IX. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 
      
/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the Patent, or in the prior art.
        
        2 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.